NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                          April 8, 2009

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge



No. 04‐2588

UNITED STATES OF AMERICA,                             Appeal from the United States District
                  Plaintiff‐Appellee,                 Court for the Northern District
                                                      of Illinois.
       v.
                                                      No. 02 CR 648
PHILIP M. SEBOLT,
                      Defendant‐Appellant.            Ronald A. Guzman, 
                                                      Judge.



                                           O R D E R

    Philip Sebolt appealed his conviction and sentence of 360 months’ imprisonment for various
federal crimes involving child pornography.  We affirmed his conviction, but ordered a limited
remand pursuant to United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), to determine whether
the  district  court  would  have  imposed  the  same  sentence  had  he  known  that  the  federal
Sentencing Guidelines were advisory rather than mandatory.  In an order dated December 22,
2008,  Judge  Ronald  A.  Guzman,  replied  that  he  would  have,  citing  the  sentencing  goals
enumerated in 18 U.S.C.  § 3553.  We now must determine whether the sentence imposed was
No. 04‐2588                                                                                    Page 2

reasonable. United States v. Hanhardt, No. 02‐2253, 2006 WL 1004883, at *1 (7th Cir. Apr. 13,
2006); see Paladino, 401 F.3d at 484.

   In  his  position  statement,  Sebolt  asserts,  without  explanation,  that  (1)  his  sentence  is
unreasonable in light of the objectives of 18 U.S.C.  § 3553, and (2) Judge Guzman failed to
comply with 18 U.S.C. § 3584(b) in imposing his sentences consecutively.

    Sebolt’s sentence fell within the applicable Guidelines range, and is therefore presumed
reasonable.  See United States v. Mykutiuk, 415 F.3d 606, 608 (7th Cir. 2005).  As we previously
noted, at Sebolt’s initial sentencing “[t]he judge thoroughly discussed his reasons to ensure that
the sentencing range reflected the seriousness of Sebolt’s conduct and the sheer volume of
pornography he possessed.”  United States v. Sebolt, 460 F.3d 910, 919 (7th Cir. 2006).  In its
December  22  order,  the  judge  referenced  that  discussion,  noting  that  he  had  already  fully
considered the different factors impacting the § 3553 sentencing goals.  With that in mind, the
district judge found no basis for imposing a different sentence.  Since Sebolt has offered nothing
to overcome that finding, he has failed to rebut the presumption that his sentence is reasonable.
See Mykutiuk, 415 F.3d at 608.

    As to Sebolt’s second argument, § 3584(b) requires that the district judge consider the factors
set forth in § 3553 in determining whether to impose concurrent or consecutive terms.  Judge
Guzman made clear that he had considered those factors, including just punishment, adequate
deterrence, protecting the public, and providing remedial treatment and training.  Sebolt’s
consecutive sentences therefore did not violate § 3584(b).

   We AFFIRM.